DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement filed 11/19/2021 fails to comply with 37 CFR 1.98(a)(2), which requires a legible copy of each cited foreign patent document; each non-patent literature publication or that portion which caused it to be listed; and all other information or that portion which caused it to be listed.  It has been placed in the application file, but the information referred to therein amended by strikethrough has not been considered.
A copy of NPL document 1 “International Search Report…” was provided in parent application 15/311104 now U.S. Pat. 10,487,588 and has been considered by Examiner. 
No copy of NPL document 6 “U.S. Application No. 61/993,921…” has been provided. The Examiner notes the current application claims priority to NPL document 6, a non-published provisional application. Applicant is not required to list the parent provisional application on the IDS, and no copy is required. Including the provisional application on the IDS and submitting a copy will cause the provisional application to be published as an attached NPL document in the current Application file. 
No copy of Foreign Patent Document 1 “RU 2252306” has been provided. The Examiner is unable to locate a copy of the listed reference in the parent Applications from which the current application claims priority. 
Specification
The attempt to incorporate subject matter related to forming inserts into this application by reference to Bertagnolli et al (cited by Applicant as U.S. Pat. No. 8,061,485) is ineffective because U.S. Pat. No. 8,061,485 is issued to Finschi and titled “Elevator installation operating method for transporting elevator users” 
Clarification and correction are required. No new matter may be entered. The claims will be read and examined as best understood. 
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claim 1 is rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-12 of U.S. Patent No. 11,203,903. Although the claims at issue are not identical, they are not patentably distinct from each other because claim 1 of the pending application are essentially the same as claims 1-12 of the patent and any differences are minor. Any differences that may exist cause the patented claims to be narrower than the pending claims, and therefore the patented claims fully encompass the pending claims and are obviously directed to the same invention.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim 1 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hadin (US 7281594) in view of Willis (US 4168755).

Regarding claim 1, Hadin teaches:
A drill bit comprising: a bit body (Hadin 2) having a first end (Hadin near 8) and a second end (Hadin near 11), a longitudinal axis (Hadin CL) extending through the first end and the second end, the bit body comprising: 
a head (Hadin comprising at least 8) at the first end, the head including a face (Hadin 8) and at least one wing (Hadin near 10/12) extending radially from the face, the at least one wing exhibiting (Hadin Fig. 1B) a first radius measured from the longitudinal axis; 
a skirt (Hadin near DN1 DN2, Fig. 2B) extending axially from, and radially inward from, the at least one wing; a shank (Hadin 5) extending axially from the skirt to the second end; at least a first insert (Hadin 4) having a convex engagement surface (Hadin see Fig. 1A) coupled to the face; at least a second insert (Hadin 6) having a convex engagement surface coupled to the at least one wing; at least one wear portion (Hadin comprising at least one of 19, 20) formed in and from the shank. 
Hadin does not expressly state:
at least one wear insert coupled with and protruding from the bit body. 
Willis teaches:
Using abrasion resistant wear inserts (Willis 65/66) coupled with and protruding from the bit body.
It would have been considered obvious to one of ordinary skill in the art before the effective filing date to have modified Hadin to include using abrasion resistant wear inserts in the wear section of the shank in order to minimize wear, to absorb the side load imposed on the shank and to help force cutter into its proper position for engagement with the formation (Willis 7:61-65). Note: The combination teaches using wear inserts on the shank in place of / with the monolithically formed wear portions (Hadin 19, 20) of Hadin so the inserts contact the borehole wall instead of the shank surface 19, 20. The front and peripheral buttons of Hadin and the wear inserts of Willis are carbide buttons, as the same elements comprise the ‘cutting buttons’ and the ‘wear inserts’; the difference in nomenclature indicates the location of the element.

Prior Art
The following prior art made of record and not relied upon is considered pertinent to Applicant's disclosure.
Brady (US 20100025114) teaches a percussion bit wherein the face exhibits a radius of between approximately 1-3 inches. 
Beuershausen (US 6138780) teaches forming wear elongated inserts (gage pads with hardfacing) oriented substantially parallel to a longitudinal axis of the drill bit.

Conclusion
 This is a continuation of applicant's earlier Application No. 16/585518.  All claims are drawn to the same invention claimed in the earlier application and could have been finally rejected on the grounds and art of record in the next Office action if they had been entered in the earlier application.  Accordingly, THIS ACTION IS MADE FINAL even though it is a first action in this case.  See MPEP § 706.07(b).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no, however, event will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to David Carroll whose telephone number is (571)272-4808. The examiner can normally be reached M-F 2:00-10:00 PM EDT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Doug Hutton can be reached on (571) 272-4137. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/David Carroll/           Primary Examiner, Art Unit 3674